Case 1:18-cv-04061-ILG-PK Document 89 Filed 03/04/19 Page 1 of 1 PageID #: 1691


                                                        U.S. Department of Justice


                                                        Tax Division
Trial Attorney: Steven S. Tennyson                      Please reply to:   Civil Trial Section, Northern Region
Attorney’s Direct Line: 202-307-0872                                       P.O. Box 55
Fax No.: 202-514-5238                                                      Washington, D.C. 20044
Steven.Tennyson@usdoj.gov
REZ:DMK:SSTennyson
DJ 5-52-20275
CMN 2017102332
                                                       March 4, 2019

Via ECF

Hon. I. Leo Glasser
Eastern District of New York
United States Courthouse
22 Cadman Plaza East
Brooklyn, NY 11201

                 Re:     United States v. Moshe Lax, et al.,
                         1:18-cv-04061 (E.D.N.Y.)

Dear Judge Glasser:

        I am attorney for the United States of America in the above-referenced action. Defendant
Zlaty Schwartz and the United States (the “Parties”) have briefed and argued a motion for
modification of the Court’s preliminary injunction (the “Motion”). DE 60, 75, 77, 79. Presently,
a briefing schedule is in effect for supplemental briefs regarding the Motion. DE 87. I write to
advise the Court that the Parties have reached an agreement to resolve the Motion.

        The Motion concerns $300,000 frozen by the preliminary injunction and held in escrow
by counsel for Defendant Zlaty Schwartz. The Parties hereby stipulate that (1) the preliminary
injunction should be modified to recognize that $150,000 of that $300,000 is no longer subject to
the preliminary injunction (2) and that nothing in this stipulation will be taken to be an admission
regarding the merits of the case.

                                                       Sincerely yours,

                                                       /s/ Steven Tennyson

                                                       STEVEN S. TENNYSON
                                                       Trial Attorney
                                                       Civil Trial Section, Northern Region

cc: All counsel of record via ECF
